In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1398 
BRYAN CRAIG, 
                                                   Plaintiff‐Appellant, 

                                   v. 

RICH TOWNSHIP HIGH SCHOOL DISTRICT  
227, et al.,  
                                                Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 1:12‐cv‐07581 — Elaine E. Bucklo, Judge. 
                      ____________________ 

    ARGUED SEPTEMBER 10, 2013 — DECIDED DECEMBER 3, 2013 
                  ____________________ 

     Before KANNE, WILLIAMS, and TINDER, Circuit Judges. 
     WILLIAMS,  Circuit  Judge.  In  2012,  Bryan  Craig  self‐
published  a short book of adult  relationship  advice  entitled 
“It’s  Her  Fault.”  And  when  we  say  “adult,”  we  mean  it  in 
every sense of the word—in his book, Craig repeatedly dis‐
cusses sexually provocative themes and uses sexually explic‐
it terminology. Eventually, Craig’s employer, a school district 
located  in  Chicago’s  south  suburbs,  learned  of  the  publica‐
2                                                         No. 13‐1398 

tion  of  Craig’s  book  and  decided  to  terminate  his  employ‐
ment because of it. Craig sued the school district, the school 
board,  and  several  board  members  under  42  U.S.C.  §  1983 
alleging  that  they  improperly  retaliated  against  him  for  en‐
gaging  in  speech  protected  by  the  First  Amendment.  The 
district  court  dismissed  the  suit  for  failure  to  state  a  claim 
because, in its view, “It’s Her Fault” did not address a matter 
of  public  concern  and was not  entitled to First Amendment 
protection. 
    While  we  respectfully  disagree  with  the  district  court’s 
assessment of the “public concern” issue, we ultimately up‐
hold  the  dismissal  of  Craig’s  claim  on  an  alternative  basis. 
While  full  of  objectionable  content,  Craig’s  book  deals  with 
adult  relationship  dynamics,  an  issue  with  which  a  large 
segment of the public is concerned. However, we affirm the 
district  court’s  dismissal  because  the  allegations  of  Craig’s 
complaint  and the documents he  relies upon to support his 
claim  establish  that  the  school  district’s  interest  in  ensuring 
effective  delivery  of  counseling  services  outweighed  Craig’s 
speech interest. The school district reasonably predicted that 
“It’s  Her  Fault”  would  disrupt  the  learning  environment  at 
Craig’s school because some students, both female and male, 
who learned of the book’s hypersexualized content would be 
reluctant  to  seek  out  Craig’s  advice.  Craig  has  effectively 
pled himself out of court by asserting allegations and incor‐
porating  documents  sufficient  to  establish  that  the  school 
district’s interest in restricting his speech outweighed his in‐
terest in publishing his book. We therefore affirm the district 
court’s judgment. 
 
      
No. 13‐1398                                                                     3 

                                       I. BACKGROUND 
    Until recently, Bryan Craig was a tenured guidance coun‐
selor  at  Rich  Central  High  School  in  Chicago’s  south  sub‐
urbs.  In  addition  to  advising  students,  Craig  served  as  the 
coach for Rich Central’s women’s varsity, junior varsity, and 
freshmen basketball teams.1  
    In July 2012, while employed at Rich Central, Craig self‐
published a book entitled “It’s Her Fault” which is a collec‐
tion of Craig’s relationship advice for women. As Craig tells 
it, while “counseling people of all ages and races [he] found 
himself saying the same things over and over to women dur‐
ing sessions.” Over the course of “provid[ing] counseling to 
thousands  of  students,  parents,  clients,  and  friends,”  Craig 
discovered  “a  trail  of  popcorn  leading  back  to  it  being  her 
fault.”  During  these  encounters  with  female  advice‐seekers, 
Craig  determined  “that  women  act  based  on  emotion  alone 
instead of emotion plus intellect” which leads to women be‐
                                                 
1  When  reviewing  a  motion  to  dismiss,  a  court  generally  considers  the 

factual  allegations  of  the  complaint  and  any  reasonable  inferences  that 
can be drawn from those allegations. See Gessert v. United States, 703 F.3d 
1028,  1033  (7th  Cir.  2013).  But  a  court  may  also  examine  information 
from documents referenced in the complaint that the plaintiff relies upon 
to support its claim. See Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 
2013) (“What makes it appropriate for us to consider the documents … is 
that [plaintiff] not only cited them in the body of her complaint, but she 
has, to some degree, relied on their contents as support for her claims.”). 
Consistent  with  these  principles,  our  factual  summary  includes  infor‐
mation  drawn  from  documents  Craig  mentioned  in  his  complaint  and 
upon  which  his  claim  depends:  his  book,  the  letter  from  school  district 
superintendent  Donna  Leak,  as  well  as  the  Charges  and  Bill  of  Particu‐
lars that Leak attached to her letter. See, e.g., Compl. ¶¶ 14, 17‐23. 
4                                                        No. 13‐1398 

ing  unable  to  obtain  the  type  of  relationship  they  want.  By 
publishing the book, Craig hoped to give women “the road 
map to having the upper hand in a relationship with a man.” 
   Parts of Craig’s book contain garden‐variety relationship 
advice. For example, Craig highlights the need for discretion 
between partners in order to develop trust in a relationship. 
According to Craig, “our biggest downfall in relationships is 
sharing  too  much  information  with  friends  or  associates.” 
Craig also writes of the importance of being a good listener 
and  instructs  women  to  “[p]ay  very  close  attention  to  con‐
tent when having serious conversations with your man.” 
    But  not  all  of  Craig’s  advice  is  this  mundane.  Much  of 
“It’s Her Fault” is dedicated to exploring provocative topics. 
For example, Craig devotes one chapter to informing women 
of the effectiveness of using sex appeal to obtain power in a 
relationship. Craig instructs by way of example: 
     Fellas,  you  ever  notice  how  nice  your  girl  is  around 
     payday,  or  how  your  d—k  feels  even  better  to  them 
     when  they  need  something?  Noooooo,  most  men 
     don’t notice, so, women, keep using that skill. 
Such tactics are effective, in Craig’s mind, because all “[m]en 
have  sexual  radar,”  including  Craig  himself.  Despite  being 
“beyond the highest caliber of men,” Craig nevertheless con‐
fesses  “a  weakness  for  cleavage”  and  other  portions  of  a 
woman’s anatomy.  
   In another part of the book, Craig encourages his female 
readers  to  engage  in  “a  certain  level  of  promiscuity  before 
marriage[:]” 
     Don’t  go  hoeing  around  the  world,  but  experience 
     things.  Women:  discover  different  penis  sizes,  differ‐
No. 13‐1398                                                             5 

   ent races and ethnicities … Discover what you like so 
   you  can  prepare  yourself  before  going  into  the  won‐
   derful world of marriage. 
   Craig uses sexually explicit terminology throughout “It’s 
Her  Fault.”  One  particularly  graphic  passage  relates  to 
Craig’s  argument  that  women  must  submit  to  their  male 
partners in order to prevent them from being unfaithful: 
   Let[’]s  enter  the  wonderful  world  of  submissiveness. 
   Yeah I know ladies, you all hate that s‐‐t. However, it 
   must  be  in  place  in  order  for  us  to  feel  some  type  of 
   power. Say more “yes” and a lot less “no.” He’s your 
   man, go ahead and let him turn you every which way 
   … [g]ive him oral sex without making the “ugh” face. 
   So what if you’re tired, ask him if he wants a meal.  
In another part of the book, Craig delves into a comparative 
analysis  of  the  female  genitalia  of  various  races  which  goes 
into an excruciating degree of graphic detail.  
    Craig  references  his  employment  at  Rich  Central 
throughout “It’s Her Fault.” In the introduction, Craig estab‐
lishes  his  qualifications  as  an  advice‐giver  by  relating  the 
significant  amount  of  time  he  has  spent  interacting  with 
women.  Aside  from  his  relations  with  female  family  mem‐
bers, Craig cites his dealings with women when “coach[ing] 
girls  basketball,  work[ing]  in  an  office  where  I  am  the  only 
male counselor, and [being] responsible for roughly 425 high 
school  students  a  year,  about  half  of  whom  are  females.” 
Craig  also  referenced  his  counseling  of  students  in  the  ac‐
knowledgments  section,  thanking  his  “students  and  clients 
who consistently reach out to me during rough times in the 
world of relationships: Keep listening and learning.”  More‐
6                                                         No. 13‐1398 

over,  another  Rich  Central  teacher,  Kylie  Gregor,  identified 
herself as the author of the foreword to “It’s Her Fault” and 
vouched for the value of Craig’s advice. 
     Eventually,  school  board  officials  became  aware  of  “It’s 
Her  Fault.”  On  September  14,  2012,  the  Superintendent  of 
the  Rich  Township  High  School  District  227,  Donna  Leak, 
sent  Craig  a  letter  informing  him  that  the  District  had  re‐
ceived  “concerns  from  members  of  the  School  District  com‐
munity” regarding his book. Leak attached two documents, 
a  list  of  Charges  and  a  Bill  of  Particulars  (collectively,  the 
“Charges”),  and  notified  Craig  that  she  planned  to  recom‐
mend  to  the  Board  of  Education  of  Rich  Township  High 
School  District  227  (the  “Board”)  that  he  be  discharged. 
Among other considerations, the Charges stated that: (1) the 
publication  of  Craig’s  book  “ha[d]  caused  disruption,  con‐
cern,  distrust  and  confusion  among  members  of  the  School 
District  community;”  (2)  Craig  violated  the  School  Board’s 
Policy  “prohibit[ing]  conduct  that  creates  ‘an  intimidating, 
hostile,  or  offensive  educational  environment;”  and 
(3) “Craig failed to present [himself as] a positive role model 
and  failed  to  properly  comport  himself  in  accordance  with 
his  professional  obligations  as  a  public  teacher.”    On  Sep‐
tember 18, 2012, the Board adopted the Charges and issued a 
resolution finding cause for Craig’s discharge. 
   Craig filed suit against the District, the Board, Leak, and 
various  Board  members  (collectively,  “Defendants”)  under 
42 U.S.C. § 1983. In his complaint, Craig alleges that his dis‐
charge was in retaliation for a protected exercise of his First 
Amendment  rights.  The  district  court  dismissed  Craig’s 
complaint for failure to state a claim. In its ruling, the district 
court concluded that “It’s Her Fault” was not entitled to First 
No. 13‐1398                                                          7 

Amendment  protection  because  it  did  not  address  a  matter 
of  public  concern.  Instead,  the  district  court  found  that  the 
book was “little more than a lurid account of plaintiff’s own 
sexual preferences and exploits.” Craig now appeals. 
                            II. ANALYSIS 
     On appeal, Craig argues that the district court incorrectly 
dismissed his First Amendment retaliation suit for failure to 
state a claim. “We review de novo a district court’s dismissal 
under  Rule  12(b)(6),  construing  factual  allegations  and  any 
reasonable inferences in the light most favorable to the plain‐
tiff.” Scott v. Chuhak & Tecson, P.C., 725 F.3d 772, 782 (7th Cir. 
2013). 
   A. “It’s  Her  Fault”  Addresses  a  Matter  of  Public  Con‐
      cern 
    Craig contends that the district court erred in concluding 
that  “It’s  Her  Fault”  was  not  entitled  to  First  Amendment 
protection because it did not involve a matter of public con‐
cern. An actionable “First Amendment retaliation claim by a 
public employee requires, at a minimum, that the speech be‐
ing  retaliated  against  be  constitutionally  protected,  which 
means that the speech must involve a matter of ‘public con‐
cern.’”  Kristofek v. Vill. of  Orland Hills,  712 F.3d 979, 984  (7th 
Cir. 2013). Whether an employee’s speech implicates a matter 
of  public  concern  is  a  question  of  law  that  “must  be  deter‐
mined  by  the  content,  form,  and  context  of  a  given  state‐
ment, as revealed by the whole record.” Connick v. Myers, 461 
U.S. 138, 147‐48 (1983). 
    Despite  its  lofty  terminology,  the  “matter  of  public  con‐
cern” inquiry does not require that speech relate to an issue 
of  exceptional  significance  in  order  to  be  entitled  to  prima 
8                                                                      No. 13‐1398 

facie First Amendment protection. “[P]ublic concern is some‐
thing  that  is  a  subject  of  legitimate  news  interest;  that  is,  a 
subject  of  general  interest  and  of  value  and  concern  to  the 
public  at  the  time  of  publication.”  City  of  San  Diego  v.  Roe, 
543  U.S.  77,  83‐84  (2004)  (per  curiam).  But  the  speech  need 
not  address  a  topic  of  great  societal  importance,  or  even 
pique the interest of a  large segment of the  public,  in order 
to  be  safeguarded  by  the  First  Amendment.  See  Dishnow  v. 
Sch. Dist. of Rib Lake, 77 F.3d 194, 197 (7th Cir. 1996) (holding 
that  speech  need  not  address  a  “matter[]  of  transcendent 
importance, such as the origins of the universe or the merits 
of  constitutional  monarchy[,]”  in  order  to  relate  to  a  matter 
of  public concern).  Rather,  an employee who  “participat[es] 
in a public dialogue on matters of interest to the public” will 
“place  his  speech,  prima  facie,  within  the  protection  of  the 
First Amendment.” Id.; see also Eberhardt v. O’Malley, 17 F.3d 
1023,  1026  (7th  Cir.  1994)  (“[I]t  is  not  the  case  that  the  only 
expression  which  the  First  Amendment  protects  is  expres‐
sion  that  deals  with  ‘matters  of  public  concern,’  unless  this 
formula is understood to mean any matter for which there is 
potentially  a  public.”).  “That  the  public  was  not  large,  that 
the issues were not of global significance … d[oes] not place 
[] speech outside the orbit of protection.” Dishnow, 77 F.3d at 
197.  Moreover,  “[t]he  inappropriate  or  controversial  charac‐
ter  of  a  statement  is  irrelevant  to  the  question  whether  it 
deals with a matter of public concern.” Rankin v. McPherson, 
483 U.S. 378, 387 (1987).2 

                                                 
2  We  note  that  this  case  does  not  present  a  set  of  facts  to  which  courts 

have  typically  applied  the  “matter  of  public  concern”  analysis.  The  test 
was  designed  to  help  courts  distinguish  between  protected  and  unpro‐
                                                                 (continued…) 
No. 13‐1398                                                                                            9 

   Our opinion in Dishnow provides a good example of this 
principle in action. In that case, a school guidance counselor 
                                                                                                                
tected speech when a public employee speaks out about her employer’s 
policies, conduct, or other issues more directly related to her public em‐
ployment.  See,  e.g.,  Connick,  461  U.S.  at  144‐147  (evaluating  whether 
questionnaire  submitted  by  assistant  district  attorney  requesting  input 
on  various  district  attorney’s  office  policies  involved  public  concern  or 
“matters only of personal interest”); Pickering v. Bd. of Educ. of Twp. High 
Sch. Dist. 205, Will Cnty., 391 U.S. 563, 574 (1968) (holding that teacher’s 
letter to the editor regarding employer school board’s funding decisions 
was an “issue[] of public importance” entitled to First Amendment pro‐
tection);  Kristofek,  712  F.3d  at  983‐85  (evaluating  whether  police  officer 
addressed matter of public concern in discussing superiors’ handling of 
politically connected resident’s arrest). When the employee’s expression 
centers on a topic intimately related to her job, the public concern formu‐
la helps courts to distinguish between (1) an employee’s purely personal 
gripe  about  how  the  employer’s  policy  affects  the  employee  (generally 
not  entitled  to  protection);  and  (2)  an  employee’s  attempt  to  notify  the 
public of a work‐related issue about which the public is concerned (gen‐
erally entitled to protection). Eberhardt, 17 F.3d at 1026.  
   When an employee speaks out about her public employer’s actions, the 
public concern inquiry focuses the court’s attention  on “the point of the 
speech in question: was it the employee’s point to bring wrongdoing to 
light? Or to raise other issues of public concern, because they are of pub‐
lic  concern?  Or  was  the  point  to  further  some  purely  private  interest?” 
Linhart v. Glatfelter, 771 F.2d 1004, 1010 (7th Cir. 1985). The subject matter 
of the expression is relevant to this analysis. We doubt, for example, that 
an  employee’s  letter  to  the  editor  concerning  her  dislike  of  the  color  of 
the  paint  on  the  walls  of  her  office  would  qualify  as  a  matter  of  public 
concern based on the public’s lack of interest in the topic. But the subject 
matter of the speech is just one of many factors for the court to consider 
in this context. See generally Connick, 461 U.S. at 147‐48 (“Whether an em‐
ployee’s  speech  addresses  a  matter  of  public  concern  must  be  deter‐
mined by the content, form, and context of a given statement, as revealed 
by the whole record.”). 
10                                                       No. 13‐1398 

“was fired because he had written certain articles, which the 
school  board  considered  scandalous  or  disreputable,  for  a 
local newspaper.” Dishnow, 77 F.3d at 196. One article, an in‐
stallment  in  a  series  called  “Rib  Lake  High  School  Counse‐
lor’s Corner,” referenced the plaintiff’s previous alcohol con‐
sumption  and  cigarette  smoking.  Id.  at  198.  We  concluded 
that this article (as well as others written on other topics) re‐
lated  to  a  matter  of  public  concern  even  though  they  were 
not “vital to the survival of Western civilization.” Id. at 197.  
    While  Craig’s  book  arguably  contains  more  provocative 
content  than  the  article  at  issue  in  Dishnow,  we  think  both 
works relate to matters of public concern. The district court 
correctly  observed  that  some  parts  of  “It’s  Her  Fault,”  such 
as Craig’s description of his own sexual exploits, would not 
relate to a matter of public interest if viewed in isolation. But 
we  respectfully  disagree  with  the  district  court’s  ultimate 
conclusion  that  just  because  the  book  happened  to  “touch[] 
on  a  matter  of  public  interest  (relationships  between  men 
and  women)  does  not  mean  that  it  addresses  a  matter  of 
public  concern.”  That  is  precisely  what  public  concern 
means—speech  directed  to  the  public  need  only  address  a 
“matter[]  in  which  the  public  might  be  interested”  in  order 
to be eligible for First Amendment protection. Id. Viewed as 
a  whole,  “It’s  Her  Fault”  addresses  adult  relationship  dy‐
namics,  a  subject  that  interests  a  significant  segment  of  the 
public.  The  proliferation  of  advice  columns  dealing  with 
precisely this topic is a testament to its newsworthiness. See, 
e.g.,  Amy  Dickinson,  Ask  Amy:  Wife  May  Seek  Answers  Else‐
where  for  Sexual  Drought  in  a  Marriage,  DENVER  POST,  Oct.  7, 
2013, http://www.denverpost.com/askamy/ci_24242904/dear‐
amy‐ife‐may‐seek‐answers‐elsewhere‐sexual;  Carolyn  Hax, 
Carolyn Hax: When Partners Don’t Share Same Idea of Comforta‐
No. 13‐1398                                                          11 

ble,      WASHINGTON          POST,      Oct.      5,     2013, 
http://www.washingtonpost.com/lifestyle/style/carolyn‐hax‐
when‐partners‐dont‐share‐same‐idea‐of‐comfortable/2013/ 
10/01/a0679166‐253c‐11e3‐ad0d‐b7c8d2a594b9_story.html. 
The fact that Craig’s book dealt with a subject of general in‐
terest to the public was enough to establish prima facie First 
Amendment  protection.  Eberhardt,  17  F.3d  at  1026.  We  be‐
lieve the district court erred in concluding otherwise. 
    The  district  court  also  reasoned  that  dismissal  of  Craig’s 
claim was warranted because “It’s Her Fault” was similar to 
speech that the Supreme Court determined did not relate to 
a matter of public concern in City of San Diego v. Roe, 543 U.S. 
77  (2004)  (per  curiam).  We  disagree  with  that  comparison. 
Roe  dealt  with  a  police  officer’s  creation  of  sexually  explicit 
videos  depicting  the  officer  “stripping  off  a  police  uniform 
and  masturbating.”  Id.  at  78.  Whatever  one  may  think  of 
Craig’s book, it is fundamentally different in character from 
the  “debased  parody”  at  issue  in  Roe.  Id.  at  81‐82.  Craig’s 
book,  though  provocative,  does  address  the  structure  of 
adult relationships, an issue with which some segment of the 
public would be interested. Roe’s video did not concern any 
issue of any sort, much less “a subject of general interest and 
of value and concern to the public.” Id. at 83‐84. By equating 
Roe’s  video  with  Craig’s  book,  the  district  court  did  not  ac‐
count  for  the  fundamental  differences  between  the  two  ex‐
pressions. 
    B. Defendants’ Interests in Restricting “It’s Her Fault” 
       Outweighed Craig’s Speech Interest 
   Even though Craig’s speech implicated an issue of public 
concern,  Defendants  argue  that  we  can  still  affirm  the  dis‐
missal  of  Craig’s  claim  because  Defendants’  interests  in  re‐
12                                                        No. 13‐1398 

stricting  Craig’s  speech  outweighed  Craig’s  interest  in  mak‐
ing  his  views  known.  We  may  affirm  a  district  court’s  dis‐
missal order on any basis supported by the record. See Crich‐
ton  v.  Golden  Rule  Ins.  Co.,  576  F.3d  392,  399  n.2  (7th  Cir. 
2009). 
    An  employer  does  not  necessarily  violate  the  First 
Amendment by discharging an employee that speaks out on 
a  matter  of  public  concern.  “The  government  is  entitled  to 
restrict speech that addresses a matter of public concern ‘if it 
can  prove  that  the  interest  of  the  employee  as  a  citizen  in 
commenting  on  the  matter  is  outweighed  by  the  interest  of 
the  government  employer  in  promoting  effective  and  effi‐
cient  public  service.’”  Chaklos  v.  Stevens,  560  F.3d  705,  714 
(7th Cir. 2009) (quoting McGreal v. Ostrov, 368 F.3d 657, 675‐
76 (7th Cir. 2004)). The employer bears the burden of justify‐
ing its restriction on its employee’s speech. Connick, 461 U.S. 
at 150.  
     As  an  initial  matter,  Craig  argues  that  Defendants’  bur‐
den  is  particularly  rigorous  in  this  case  because  Craig’s 
speech occurred outside of work on a topic unrelated to his 
employment.  In  support,  Craig  cites  the  Supreme  Court’s 
decision  in  United  States  v.  Nat’l  Treasury  Employees  Union 
(“NTEU”), 513 U.S. 454 (1995). In NTEU, the Court was con‐
fronted  with  a  prospective  prohibition  on  low‐level  federal 
employees’  receipt  of  payment  for  speech  on  topics  totally 
unrelated to their employment. Id. at 457‐59. In rejecting the 
ban, the Court held that an employer must provide a justifi‐
cation  “far  stronger  than  mere  speculation”  in  order  to  re‐
strict  employee  speech  that  “has  nothing  to  do  with  their 
jobs.” Id. at 465, 475.  
No. 13‐1398                                                          13 

    NTEU is of no help to Craig because he took “deliberate 
steps to link” his book with his work as a guidance counse‐
lor  at  Rich  Central.  See  Roe,  543  U.S.  at  80‐81  (holding  that 
reliance on NTEU “was seriously misplaced” when plaintiff 
deliberately linked speech to public employment). Craig in‐
cluded  a  number  of  references  to  his  job  as  a  high  school 
guidance  counselor  within  the  pages  of  his  book:  (1)  in  the 
introduction,  he  informs  the  reader  that  “I  coach  girls  bas‐
ketball, work in an office where I am the only male counse‐
lor, and am responsible for roughly 425 high school students 
a year, about half of whom are females;” (2) in the acknowl‐
edgments, he thanks “students and clients who consistently 
reach out to me during rough times in the world of relation‐
ships: Keep listening and learning;” (3) another Rich Central 
teacher,  Kylie  Gregor,  wrote  the  foreword;  and  (4)  he  de‐
scribes  his  experiences  “counseling  people  of  all  ages  and 
races” and “provid[ing] counseling to thousands of students, 
parents,  clients,  and  friends.”  Because  of  Craig’s  conscious 
choice to connect “It’s Her Fault” to his counseling position 
at  Rich  Central,  his  speech  relates  to  his  employment  and 
NTEU does not apply.  
    Instead,  the  Connick‐Pickering  balancing  test  determines 
whether  Defendants’  interests  in  disciplining  Craig  out‐
weighed  his  First Amendment  speech  rights.  “[T]he  proper 
balance  of  these  competing  interests  is  a  question  of  law.” 
Chaklos,  560  F.3d  at  715.  In  evaluating  Defendants’  asserted 
interests under this rubric, we “focus[] on the effective func‐
tioning of the public employer’s enterprise. Interference with 
work,  personnel  relationships,  or  the  speaker’s  job  perfor‐
mance  can  detract  from  the  public  employer’s  function; 
avoiding  such  interference  can  be  a  strong  state  interest.” 
Rankin, 483 U.S. at 388. The disruption need not come to pass 
14                                                        No. 13‐1398 

in order for the employer to take action; we “give substantial 
weight  to  government  employers’  reasonable  predictions  of 
disruption.”  Crue  v.  Aiken,  370  F.3d  668,  685  (7th  Cir.  2004); 
see also Khuans v. Sch. Dist. 110, 123 F.3d 1010, 1014 (7th Cir. 
1997)  (“Where  employee  speech  carries  the  potential  to  be 
disruptive,  the  public  employer  must  have  the  ability  to 
move  quickly”  to  discipline  the  employee).  But  an  employ‐
er’s  assessment  of  the  possible  interference  caused  by  the 
speech  must  be  reasonable—“the  predictions  must  be  ‘sup‐
ported  with  an  evidentiary  foundation  and  be  more  than 
mere  speculation.’”  Chaklos,  560  F.3d  at  715  (quoting 
Gazarkiewicz  v.  Town  of  Kingsford  Heights,  359  F.3d  933,  944 
(7th Cir. 2004)). 
    The  degree  of  disruption  or  potential  disruption  neces‐
sary to justify the restriction varies depending on a number 
of  factors.  One  consideration  is  the  content  of  the  speech: 
“[A]  stronger  showing  may  be  necessary  when  an  employ‐
ee’s  speech  more  substantially  involves  matters  of  public 
concern.” McGreal, 368 F.3d at 681‐82. Conversely, “[t]he less 
serious, portentous, political, significant the genre of expres‐
sion, the less imposing the justification that the government 
must  put  forth  in  order  to  be  permitted  to  suppress  the  ex‐
pression.”  Eberhardt,  17  F.3d  at  1026.  Courts  must  also  con‐
sider  the  nature  of  the  employee’s  responsibilities.  An  em‐
ployer may have more leeway in restricting the speech of an 
employee  whose  position  requires  contact  with  the  public. 
See Rankin, 483 U.S. at 390‐91. The manner, time, and place of 
the  employee’s  speech  are  also  relevant  to  the  analysis; 
“[e]mployee  speech  which  transpires  entirely  on  the  em‐
ployee’s own time … bring[s] different factors into the Picker‐
ing calculus.” Connick, 461 U.S. at 152, 153 n.13. 
No. 13‐1398                                                                15 

    After  reviewing  Craig’s  complaint  and  the  other  docu‐
ments that he relies upon to establish his claim for relief (i.e., 
his book and the Charges), we conclude that Defendants’ in‐
terests  in  remedying  the  potential  disruption  caused  by  his 
book  outweighed  Craig’s  speech  interest.  Essentially,  the 
Charges  reflect  that  Defendants  based  their  decision  to  ter‐
minate  Craig’s  employment  on  a  prediction  that  “It’s  Her 
Fault”  would  “create[]  an  intimidating  …  educational  envi‐
ronment”  at  Rich  Central.  Defendants’  assessment  of  how 
Craig’s students, and particularly his female students, would 
respond upon reading or hearing about the hypersexualized 
content of his book looms large in our analysis. The fact that 
Craig  works  closely  with  students  at  a  public  school  as  a 
counselor  confers  upon  him  an  inordinate  amount  of  trust 
and authority. See generally Edwards v. Aguillard, 482 U.S. 578, 
584 (1987) (“Families entrust public schools with the educa‐
tion of their children … Students in such institutions are im‐
pressionable  and  their  attendance  is  involuntary.”);  see  also 
Melzer  v.  Bd.  of  Educ.  of  the  City  Sch.  Dist.  of  the  City  of  New 
York,  336  F.3d  185,  198  (2d  Cir.  2003)  (“[W]e  note  that  we 
conduct  our  evaluation  of  appellant’s  rights  versus  govern‐
mental interest bearing in mind his position as a teacher in a 
public school. This position by its very nature requires a de‐
gree  of  public  trust  not  found  in  many  other  positions  of 
public employment.”). Particularly as a guidance counselor, 
Craig must maintain a safe space for his students in order to 
ensure  they  remain  willing  to  come  to  him  for  advice.  If 
Craig fails to create the appropriate environment for his stu‐
dents, they will not approach him and he cannot do his job.  
   We think Defendants reasonably predicted that “It’s Her 
Fault”  would  interfere  with  the  learning  environment  at 
Rich  Central.  For  starters,  Defendants  reasonably  inferred 
16                                                      No. 13‐1398 

that some Rich Central students and parents were aware, or 
would  soon  become  aware,  of  the  content  of  Craig’s  book. 
The book was self‐published and the allegations do not sug‐
gest  any  age  restriction  that  would  prevent  students  from 
accessing  the  book.  In  addition,  Craig’s  complaint  quotes  a 
letter  from  the  District  Superintendent  that  cited  “concerns 
from  members  of  the  School  District  community  regarding 
the publication of your book.” Compl. ¶ 18. Moreover, Craig 
anticipated  that  his  students  would  read  “It’s  Her  Fault”—
why else would he thank his “students and clients who con‐
sistently reach out to me during rough times in the world of 
relationships”  and  encourage  them  to  “[k]eep  listening  and 
learning”? 
    When faced with the inevitability of Craig’s book becom‐
ing common knowledge at Rich Central, Defendants reason‐
ably  gauged  how  students’  response  would  impact  condi‐
tions  at  the  school.  For  example,  we  can  easily  see  how  fe‐
male  students  may  feel  uncomfortable  seeking  advice  from 
Craig  given  his  professed  inability  to  refrain  from  sexualiz‐
ing  females.  In  his  book,  Craig  confesses  a  “weakness  for 
cleavage”  and  another  portion  of  a  woman’s  anatomy  and 
admits  that  this  momentarily  distracts  him  during  his  en‐
counters with women. Knowing Craig’s tendency to objectify 
women,  Defendants  could  reasonably  anticipate  that  some 
female  students  would  feel  uncomfortable  reaching  out  to 
Craig  for  advice.  Indeed,  some  students  may  forego  receiv‐
ing the school’s counseling services entirely rather than take 
the risk that Craig would not view them as a person but in‐
stead as an object. Defendants had an interest in terminating 
Craig’s  employment  in  order  to  ensure  effective  delivery  of 
counseling services to female students at Rich Central. 
No. 13‐1398                                                      17 

    Moreover,  Defendants  reasonably  expected  that  some 
students would be apprehensive about asking Craig for help 
given  his  views  on  women.  For  example,  Craig  asserts  that 
women do not succeed in relationships because of their ten‐
dency  to  “act  based  on  emotion  alone  instead  of  emotion 
plus intellect.” Is it unreasonable to think a female Rich Cen‐
tral student who learned that Craig believed women are not 
inclined  to  rational  thought  may  decide  against  visiting  his 
office for career or other advice? We think not. Nor would it 
be unreasonable to believe a high school girl would keep her 
relationship problems to herself knowing that Craig stressed 
in  his  book  the  importance  of  a  woman’s  sexual  “submis‐
siveness”  to  her  male  partner.  These  portions  of  “It’s  Her 
Fault”  addressed  subjects  inextricably  related  to  issues  for 
which  a  female  high  school  student  may  seek  the  advice  of 
her  guidance  counselor.  Defendants  reasonably  concluded 
that some of these students, knowing Craig’s views on these 
topics, would decline to ask for his help.  
    Defendants’  interests  in  protecting  the  integrity  of  coun‐
seling  services  at  Rich  Central  dwarfed  Craig’s  interest  in 
publishing  “It’s  Her  Fault.” Although  Craig’s  book  touched 
on a matter of public concern, his view of relationships is not 
the sort of topic of expression that Defendants would require 
a compelling reason to restrict. See Eberhardt, 17 F.3d at 1027 
(“The less serious, portentous, political, significant the genre 
of  expression,  the  less  imposing  the  justification  that  the 
government must put forth in order to be permitted to sup‐
press  the  expression.”).  In  light  of  the  minimal  weight  of 
Craig’s  speech  interest,  we  conclude  that  Defendants’  inter‐
ests in preventing a likely disruption of their guidance coun‐
seling  service  was  sufficient  to  justify  Craig’s  discharge. 
Craig’s termination did not offend the First Amendment. 
18                                                      No. 13‐1398 

      Craig  argues  that  upholding  his  termination  based  on 
the  reaction  of  students  and  parents  would  amount  to  an 
impermissible “heckler’s veto” in which unpopular speech is 
silenced by the possibility of the community’s reaction to it. 
See generally Feiner v. New York, 340 U.S. 315, 320 (1951) (“We 
are well aware that the ordinary murmurings and objections 
of  a  hostile  audience  cannot  be  allowed  to  silence  a  speak‐
er.”). But this argument does not account for the unique rela‐
tionship  between  Craig  and  his  students  at  Rich  Central  or 
the nature of his speech; his students are not “outsiders seek‐
ing to heckle [Craig] into silence, rather they are participants 
in public education, without whose cooperation public edu‐
cation as a practical matter cannot function.” Melzer, 336 F.3d 
at 199. Given the nature of this case, we think it appropriate 
to  consider  Defendants’  interests  in  preserving  a  safe  coun‐
seling environment at Rich Central as part of our analysis. 
     Craig also maintains that we cannot affirm the dismissal 
of  his  suit  on  this  ground  because  the  record  is  not  devel‐
oped  enough  to  weigh  Defendants’  and  Craig’s  respective 
interests.  We  have  previously  noted  that  this  analysis  “can 
seldom be done on the basis of the pleadings alone.” Delgado 
v. Jones, 282 F.3d 511, 517 (7th Cir. 2002); see also Gustafson v. 
Jones, 117 F.3d 1015, 1019 (7th Cir. 1997) (“Normally, applica‐
tion of the Pickering balancing test will be possible only after 
the  parties  have  had  an  opportunity  to  conduct  some  dis‐
covery.”). But this is one of those rare “case[s] where a plain‐
tiff, by pleading too much, has pled [him]self out of court.” 
Khuans,  123  F.3d  at  1016.  By  incorporating  “It’s  Her  Fault” 
and the Charges into his allegations, Craig provided us with 
an  adequate  basis  to  perform  the  Pickering  balancing  test. 
While  most  First Amendment  retaliation  claims  will  not  be 
amenable  to  resolution  on  the  pleadings,  Craig’s  complaint 
No. 13‐1398                                              19 

and supporting documents place this case in the category of 
the exception rather than the rule.  
                      III. CONCLUSION 
   The district court’s judgment is AFFIRMED.